UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 06-7335



EARLEY J. WESTON,

                                                Petitioner - Appellant,

          versus


DIRECTOR    OF      VIRGINIA     DEPARTMENT      OF
CORRECTIONS,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T.S. Ellis III, District
Judge. (1:06-cv-00581-TSE-BR)


Submitted: December 14, 2006                  Decided: December 20, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Earley J. Weston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Earley J. Weston seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2000) petition.                    The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).              A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                         28 U.S.C.

§   2253(c)(2)    (2000).    A   prisoner      satisfies     this    standard     by

demonstrating     that    reasonable     jurists     would     find       that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.            Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                  We have

independently reviewed the record and conclude that Weston has not

made the requisite showing.          Accordingly, we deny Weston’s motion

to proceed in forma pauperis, deny a certificate of appealability,

and dismiss the appeal. We dispense with oral argument because the

facts   and    legal   contentions     are    adequately   presented        in   the

materials     before   the   court    and     argument   would      not    aid   the

decisional process.



                                                                          DISMISSED




                                      - 2 -